Title: Louisa Catherine Johnson to John Quincy Adams, 28 August 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            Clapham August 28th 96
          
          How shall I answer my dear friends last charming letter where find words adequate to the pleasure I experienced at reading it the idea of your returning almost compensates for the pain I felt at parting— Yet shall I confess fears arise which never presented themselves before. When I reflect upon the part in life I shall have to act with the little I have seen of the world my conscious deficiency appears manifest and I already think I see you blush for my awkwardness but I know the generosity of your disposition and am convinced you will forgive and encourage me by your kindness to mend—
          You ask me how I spend my time I wish my friend you had touched on any other subject for I must candidly confess I have profited little by my retirement but it is yourself who are the cause by (shall I say it) intruding too often on my thoughts— Permit me to beg you will let me know some time previous to your departure as

Papa & Mama wish for all possible time to prepare themselves for the seperation and hope it will not be very sudden—
          Alas I feel this the only drawback to my felicity but I must not always expect cloudless skies I acknowledge my lot has been cast in a fair graine and on this ought to acquire a little of your philosophy that Heaven may hasten the time when we shall meet and propitious winds blow you safely to England where you will find a harbour is the sincere prayer of your unalterable friend
          
            Louisa C. Johnson
          
        